DETAILED ACTION
This office action is in response to communication filed on 3/19/2021.
Claims 17-30 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 3/19/2021 has been entered. Claims 17-30 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action of 12/9/2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Andrew Pettit on 4/5/2020.
Claim 23 has been cancelled.
Claims 17 and 24 have been amended as follows:
(Currently Amended) A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
acquiring an incoming email addressed to an employee of an enterprise;
applying multiple machine learning (ML) models to the incoming email to identify linguistic features from which a determination of risk can be made,
wherein each linguistic feature is representative of one or more words that are indicative of content, sentiment, or tone of the incoming email, [[and]]
, and
wherein the multiple ML models include (i) a first ML model designed to identify financial terminology and (ii) a second ML model designed to identify request terminology;
determining whether the incoming email poses a risk to the enterprise based on the linguistic features identified by the multiple ML models; and
causing display of a visualization component that indicates how a determination regarding the risk was made on an interface.
(Currently Amended) A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
acquiring an incoming email addressed to an employee of an enterprise;
applying multiple machine learning (ML) models to the incoming email to identify linguistic features from which a determination of risk can be made,
wherein each linguistic feature is representative of one or more words that are indicative of content, sentiment, or tone of the incoming email, [[and]]
wherein each ML model is designed to detect linguistic features of a different type, and
wherein the multiple ML models include (i) a first ML model designed to identify financial terminology and (ii) a second ML model designed to identify request terminology;
determining whether the incoming email poses a risk to the enterprise based on the linguistic features identified by the multiple ML models; and
causing display of a visualization component so as to indicate how a determination of the risk was made on an interface,
wherein the visualization component includes a representation of the incoming email in which each type of linguistic feature is represented by digital elements of a different color that are embedded within the representation.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Accordingly claim 17-22 and 24-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431